The evidence in this case, as shown by the record, has been examined and considered by the court as a whole. We have reached the conclusion that this evidence fails to establish the offense for which this appellant was convicted; that is to say, the measure of proof required of the plaintiff has not been met. Under the undisputed evidence, the defendant was entitled to the general affirmative charge, requested in writing, and refused by the court. For the error in refusing said charge, the judgment appealed from is reversed. Numerous questions are presented, but what has been said is conclusive of this appeal, and of this case; therefore these questions need not be discussed.
Reversed and remanded.